PER CURIAM.
We affirm the appellant’s convictions for sale and possession of cocaine. But we vacate the appellant’s sentence of one year in jail followed by two years probation, and we remand for correction of the sentence. The sentencing transcript unequivocally reveals that the judge orally sentenced the appellant to a two-year probationary term with one year in jail as a condition of probation. Upon remand, the written sentence should be conformed to the judge’s oral pronouncement. See Fajardo v. State, 658 So.2d 1233 (Fla. 1st DCA 1995).
ALLEN, WEBSTER and MICKLE, JJ., concur.